DETAILED ACTION
Claims 1 - 20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), Hur (KR 20150061534 A), in view of Jane et al. (US Pub. 20140254434 A1).
	The current office action is referencing to the English translation of AAPA Hur as provided.
	For claims 1, 8, and 15, Hur discloses a method for managing phone number-based user accounts, the method comprising, at a server computing device: 
	receiving, from a first client computing device, a request to create a user account based on a phone number (Page 4, Paragraphs 5-7); 
	in response to authenticating that the first client computing device is associated with the phone number (Page 4, Paragraphs 4-6, and Page 5 Paragraphs 3-6): 
	creating the user account based on the phone number (Page 5 Paragraphs 3-6),  
	in response to receiving a notification that a second client computing device is associated with the phone number (determine whether an existing phone is associated with the number for the account) (Page 4, Paragraphs 4-6, Page 5 Paragraphs 5-7): 
	requiring the user account to be updated to be based on a different phone number, or assigning, to the user account, a visible contact address based on the phone number (request the user new login based on the assignment of an existing membership identification, from an existing phone number) (Page 4, Paragraphs 4-6, Page 5 Paragraphs 5-7, and page 6 paragraphs 2-5).
	But Hur doesn’t explicitly teach creating a hidden contact address based on the phone number, and 	assigning the hidden contact address to the user account; 
	However, Jain discloses creating a hidden contact address based on the phone number [0065], and 	assigning the hidden contact address to the user account [0065].
	Jain also discloses requiring the user account to be updated to be based on a different phone number, or assigning, to the user account, a visible contact address based on the phone number [0045-47] (Page 11, Claim 5).
Since, all are analogous arts addressing contact data use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Hur and Jain to ensure sensitive data can be properly conceal, thus, improving data security.

Claims 8 differs from claim 1 only by the additional recitation of the following claim limitation, which is also taught by Hur as modified by Jain. Jain further discloses a non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a computing device, cause the computing device to manage phone number-based user accounts, by carrying out steps (Fig. 2) [0073-74]. All other identical limitations are rejected based on the same rationale as shown above.

	Claims 15 differs from claim 1 only by the additional recitation of the following claim limitation, which is also taught by Hur as modified by Jain. Jain further discloses discloses a computing device configured to manage phone number-based user accounts, the computing device comprising: at least one processor; and at least one memory; storing instructions that, when executed by the at least one processor, cause the computing device to carry out steps (Fig. 2) [0073-74]. All other identical limitations are rejected based on the same rationale as shown above.

	For claims 2, 9, and 16, Hur as modified by Jain. Jain further discloses requiring the user account to be based on the different phone number comprises: 
	disassociating the phone number from the user account (step 830, updating contact information) [0045-47] (Page 11, Claim 5); 
	associating the different phone number with the user account (step 830, updating contact information) [0045-47] (Page 11, Claim 5); 
	creating a second hidden contact address based on the different phone number [0065]; and assigning the second hidden contact address to the user account [0065]. See motivation to combine the references from the above.

	For claims 3, 10, and 17, Hur discloses assigning the user account to the visible contact address comprises: 
	creating the visible contact address based on the phone number (Page 4, Paragraphs 5-7); and 
	assigning the visible contact address to the user account (Page 4, Paragraphs 4-6, and Page 5 Paragraphs 3-6).


	For claims 5, 12, and 19, Hur discloses wherein the visible contact address enables the first client computing device to access services that include one or more of: 
	client computing device recovery services, cloud sharing services, messaging-based communication services, or audio/video-based communication services (Page 6 paragraph 2). 

	For claims 6, 13, and 20, Hur discloses authenticating that the first client computing device is tied to the phone number comprises: 
	receiving, from the first client computing device, a first verification that a Subscriber Identity Module (SIM) accessible to the first client computing device is associated with the phone number (Page 3 Paragraph 4-5, Page 5 Paragraph 2-4); 
	and/or receiving, from the first client computing device, a second verification that the first client computing device received a Short Message Service (SMS) code.

	For claims 7, and 14, Hur discloses the notification that the second client computing device is authentically tied to the phone number is received in response to: 
	receiving, from the second client computing device, a first verification that a Subscriber Identity Module (SIM) accessible to the second client computing device is associated with the phone number (Page 3 Paragraph 4-5, Page 5 Paragraph 2-4); 
	and/or receiving, from the second client computing device, a second verification that the second client computing device received a Short Message Service (SMS) code.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), Hur (KR 20150061534 A), in view of Jane et al. (US Pub. 20140254434 A1) in further view of Cheng et al. (US Pub. 20080304518 A1).

	For claims 4, 11, and 18, Hur, as modified by Jain, discloses all limitations this claim depends on.
	Jain further discloses the hidden contact address enables the first client computing device to access services [0065].
	But Hur, as modified by Jain, doesn’t explicitly disclose the following limitations taught by Cheng.
	Cheng discloses include one or more of client computing device recovery services or cloud sharing services [0063], and 
	exclude both messaging-based communication services and audio/video-based communication services [0057].
Since, all are analogous arts addressing mobile data used by a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Hur, Jain, and Cheng to data not critical to its operation can be blocked, thus, improving system speed and performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130007900 A1 - The list is updated such that the contact information content of at least 
one contact information field is hidden when the locked contact entry is shown on the handset 
display. Additionally, a method for displaying contact entries on a wireless handset with one or 
more contact information fields hidden is described.

US 20160286041 A1 - A verification process is executed between a software-controlled communication device and a software-controlled server in a network to verify that an unconfirmed telephone number, which is transmitted to the server, corresponds to an actual subscription telephone number and that this subscription telephone number is assigned to the communication device. In the verification process, the server initiates a verification call to the 
unconfirmed telephone number from a selected calling telephone number. The communication device  intercepts the verification call, identifies the originating telephone number, and transmits the originating telephone number to the server. The verification succeeds if the originating telephone number matches the calling telephone number.

US 10506088 B1 - A system and corresponding method is provided to receiving a phone number for a mobile device as part of a process of associating the phone number with a communication profile. A communication system commands a device connected to the communication system and to a mobile device to cause the mobile device to call a verification phone number assigned to the communication system. The communication system receives the phone number of the mobile device via the verification phone number. The communication system also retrieves phonebook data from the mobile device for storage and subsequent use. Receiving phone number, the phonebook data can be performed with minimal efforts on part of the user  beyond connecting the mobile device to the device.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642